Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a reply to the application filed on 09/11/2020, in which, claim(s) 1-11 are pending. Claim(s) 1, 6 and 11 are independent.

Examiner’s Note
Claim 1 recites “A system…comprising: …wherein the processor is configured to execute instructions” and has been analyzed for 35 U.S.C. 101. No 35 U.S.C. 101 deemed necessary since the processor is interpreted as hardware processor in order to “execute” instructions. Therefore the examiner has viewed the system as meeting 35 U.S.C. 101 eligibility requirements.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Drawings
The drawings filed on 09/11/2020 are accepted by The Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Herder, III et al. (US 2017/0141920 A1, cited by the applicant in the 09/11/2020 IDS) in view of David Irvine (US 2015/0006895 A1) further in view of John Allen Ananian (US 2003/0028451 A1).
Regarding Claims 1, 6 and 11, Herder, III discloses
registering a user by, receiving a set of biometric samples of the user corresponding to one or more biometric factors, processing the set of biometric samples to compute a Secret-Key (Si) corresponding to the user ([0081], “the computing facility receives, from a transducer, a digital electronic signal that characterizes a biometric of the individual”, [0082], “the computing facility extracts a set of biometric values (as a Secret-Key (Si)) from the signal. A biometric value may be any digital data, but is typically a single bit representing a “most important” feature of the corresponding binary-encoded number”), 
generating a Unique-Number (N1) using a random number generation algorithm, applying a Function (F1) to the Secret-Key (Si) and the Unique-Number (N1) to compute a Public-Key (P1) ([0094], “generating a secret (unique) number, including the use of a pseudo-random number generator”, [0095], “the computing facility calculates a biometric public key based on the secret (unique) number and the confident subset of biometric values (i.e. the Secret-Key). The process 55 corresponds to the function of key generation 36 in FIG. 3”), 
storing the Unique-Number (N1) on a user device and in a data repository ([0028], “storing the one-way function of the secret (unique) number in the storage facility”), 
authenticating the user by, receiving a biometric sample captured from the user in real-time; processing the biometric sample to generate a Secret-Key (S2) ([0081], “the computing facility receives, from a transducer, a digital electronic signal that characterizes a biometric of the individual”, [0082], “the computing facility extracts a set of biometric values (as a Secret-Key) from the signal. A biometric value may be any digital data, but is typically a single bit representing a “most important” feature of the corresponding binary-encoded number”); 
fetching the Public-Key (P1) corresponding to the user from the user device ([0103], “the computing facility receives a biometric public key from a storage facility”, “The storage facility may be… a local memory” from the user device); 
computing a Real-Time-Unique-Number (N2) using the Public-Key (P1), the Secret-Key (S2) and the Function (F1) ([0103], “the computing facility calculates a candidate value (i.e. the Real-Time-Unique-Number) for the secret number using the biometric public key and the confident subset (i.e. the Secret-Key)”); 
authenticating the user based on comparison of the Real-Time-Unique-Number (N2) with the Unique-Number (N1) stored on the user device ([0104], “the computing facility transmits an indication that the subject is authenticated as the individual when the candidate value for the secret number is deemed equivalent to the secret number characterized by the biometric public key”, “the secret number S may be encrypted using a one-way function (say, F) and the hashed value F(S) is received with the biometric public key K”); 
Herder, III does not explicitly teach but Irvine teaches
storing the Public-Key (P1) on the user device and in a peer-to-peer distributed hash-table ([0091], “storing the public key within a distributed hash table of the peer-to-peer network”, [0092], “The node may include a (user) device capable of processing, communicating and storing information”); 
Herder, III and Irvine are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Irvine with the combined teaching of Herder, III. The motivation/suggestion would have been to provide robust security and efficiency (Irvine, [0023]).
The combined teaching of Herder, III and Irvine does not explicitly teach but Ananian teaches
capturing a set of attributes and preferences of the user pertaining to a category of products associated with one or more business categories (Abstract, “An interactive and enhanced digital Instant Catalog of products, services, and information that is personalized or personally profiled, to each unique user of the catalog”, [0050], “Personalized data is information that is specifically tailored for the User such as their attribute and lifestyle preferences, which can be represented in a "profile."”),
storing the set of attributes and preferences in the data repository (Abstract, “Products, services, and information groupings are digitally captured and stored”), and 
recommending to the user, a candidate product from a product catalog associated with a business entity, based on the set of attributes and preferences associated with the user ([0105], “the User can quickly acquire catalog information according to their personalized profile and preference”, [0525], “The user-personalized catalog 2020 typically contains information on products selected by the user, and may also contain information on products recommended by catalog generation engine”),
Herder, III, Irvine and Ananian are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ananian with the combined teaching of Herder, III and Irvine. The motivation/suggestion would have been to create an interactive and enhanced digital catalog of products, services, and information that is personalized or personally profiled (Ananian, [0002]).

Regarding Claims 2 and 7, the combined teaching of Herder, III, Irvine and Ananian teaches 
receiving an account creation request from the business entity (Ananian, [0084], “”, [0462], “the User's account”, [0539], “user attributes selected from the account”); 
assigning a visibility permission category to the business entity based on the business entity's service category, wherein the visibility permission category is selected from anonymous, pseudonymous, or public-key visible (Ananian, [0503], “visible to Users”, [0537], “via the vendor interface in an anonymous manner”); and 
receiving the product catalog from the business entity (Ananian, [0409], “allow catalog groupings to move freely from one account or device to another”).

Regarding Claims 3 and 8, the combined teaching of Herder, III, Irvine and Ananian teaches 
enabling the business entity to add a product promotion campaign corresponding to one or more products from the product catalog by, 
providing an interface for the business entity to select attributes and preferences corresponding to the attributes and preferences of the target audience for one or more of the business entity's products (Ananian, [0084], “accesses these catalogs through a Web-based interface”, [0099], “surveying of User preferences across target audiences”, [0537], “the vendor interface”); and 
providing an interface for the business entity to configure settings to promote one or more products, wherein the settings correspond to budget, period of time, audience size, and other parameters associated with the product promotion campaign (Ananian, [0084], “accesses these catalogs through a Web-based interface”, [0100], “a promotion campaign” , [0101], “The direct feedback and control of the following measurements and services could include, but are not limited to: Price, frequency, monetary, purchase parameters, viral marketing, interest analysis, trend analysis, spending patterns, budget analysis, on-the-fly promotional controls”).

Regarding Claims 4 and 9, the combined teaching of Herder, III, Irvine and Ananian teaches 
displaying on an interface visited by the user, the candidate product from a product catalog, such that the candidate product is discoverable by the user, wherein the candidate product is selected based on matching the set of attributes and preferences of the user, with the corresponding set of attributes and preferences of the product's target audience (Ananian, [0084], “The User then accesses these catalogs through a Web-based interface”, [0297], “analyze the Vendor Web site (domain name) and the product lookup identifier string to match to the vendor catalog information ”, [0481], “enhance the way people select and compare”); and 
providing on the interface visited by the user, a link using which the user can access and purchase the candidate product (Ananian, [0080], “The viewer could then explore a link that holds a complete catalog of the item or product line”, [0084], “through a Web-based interface”, [0092], “When the User is ready to make a purchase, the IDCP Network provides a direct link to the Vendor to execute the transaction”).

Regarding Claims 5 and 10, the combined teaching of Herder, III, Irvine and Ananian teaches 
wherein the one or more biometric factors correspond to fingerprint, face, voice, retina, and palm vein, wherein the set of biometric samples are captured by the user device (Herder, III, [0048], “examples of such measurable organic characteristics are: an iris pattern, a retinal blood vessel pattern, a fingerprint, a genetic pattern or DNA fingerprint, a voice print”, [0086], “an individual scans his eyes using an infrared iris scanner to generate an iris image”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186. The examiner can normally be reached Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497